El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
José Moneró, convicto del delito de abandono de sn hija Emma Eosa, de 18 años de edad, apela de la sentencia de seis meses de cárcel qne le fné impuesta por la Corte de Dis-trito de San Jnan, dejándola en snspenso mientras el acusado' deposite en Secretaría $3 semanales para el sostenimiento de la menor.
 El primer señalamiento, en el cnal se alega qne “la sentencia es errónea por no ajustarse y ser contraria al es-tatuto de limitaciones”, carece de méritos.
La prueba demostró que la menor Emma Eosa tiene 18 años de edad y que es hija legítima del acusado y de Nareisa Sánchez, la denunciante. El artículo 263 del Código Penal dispone que “todo padre o madre de un hijo legítimo, legiti-mado, natural o ilegítimo reconocido y adoptivo que volun-tariamente y sin excusa legal dejare de cumplir cualesquiera de las obligaciones que la ley le impone, de proveerle del indispensable alimento, vestuario o asistencia médica, incurrirá en misdemeanor;”.
La contención del apelante de que él no está obligado a proveer de alimentos, vestuario y asistencia médica a su hija, porque ésta tiene más de 16 años de edad, es insostenible. La sección 1 de la Ley Núm. 108 de 30 de abril de 1940 (pág. 673) en nada ayuda al apelante. Dicha sección, dispone:
“El padre en primer término y la madre después, están obli-gados a alimentar, vestir, sostener, educar y procurar albergue a sus hijos ilegítimos, fueren o no reconocidos, menores de dieciséis años de edad, de acuerdo con las necesidades de los menores y en relación con los medios de que puedan disponer los padres.”
La obligación de alimentar y educar al hijo menor legí-timo dura hasta que éste haya cumplido los veintiún años de edad. El padre o madre que deje de cumplir esa obligación para con el hijo legítimo menor de 21 años, infringe el ar-tículo 263 del Código Penal.
*615Tampoco encontramos mérito alguno en la alegación de que la corte sentenciadora carecía de competencia para conocer del caso y sentenciar al acusado.
Según aparece del récord, en la fecha en que se radicó la denuncia, Nareisa Sánchez, la madre denunciante, y la me-nor residían en Santurce desde hacía diez meses. La denun-cia fué radicada en San Juan el 18 de agosto de 1941. El juicio se celebró el 13 de enero de 1942. Y según la decla-ración de la denunciante, ella y su hija se fueron a vivir a Caguas unos quince días antes de la fecha del juicio. En el caso de Pueblo v. Cintrón, 26 D.P.R. 246, se resolvió:
“El sitio donde están los hijos y no el lugar donde se encuentra el padre al tiempo o durante el período de la queja fija la competen-cia para la persecución por el no sostenimiento de los hijos.” (Itá-licas nuestras.)
El tercer señalamiento se refiere a la apreciación que de la prueba hizo el juez sentenciador. El conflicto entre las declaraciones de la madre y de la hija y las del acusado y su hija fué resuelto en contra del acusado. Siendo las pri-meras suficientes para sostener la acusación y no resultando del récord que la corte inferior actuara movida por pasión; prejuicio o parcialidad o que cometiera error manifiesto al apreciar la prueba, procede confirmar la sentencia recurrida.